        Case 2:13-cr-00171-JHS Document 404 Filed 04/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                              CRIMINAL ACTION
 ASKIA WASHINGTON,                                            NO. 13-171-2

                        Defendant.


                                          ORDER

       AND NOW, this 13th day of April 2021, upon consideration of Defendant’s Motion for

Compassionate Release and Court Appointed Counsel (Doc. No. 396), the Government’s Response

in Opposition to Defendant’s Motion (Doc. No. 397), Defendant’s sealed medical records (Doc.

No. 398), and in accordance with the Opinion of the Court issued this day, it is ORDERED that

Defendant’s Motion (Doc. No. 396) is DENIED.




                                                  BY THE COURT:



                                                  /s / J o el H . S lo ms k y
                                                  JOEL H. SLOMSKY, J.
